Name: Council Directive 70/222/EEC of 20 March 1970 on the approximation of the laws of the Member States relating to the space for mounting and the fixing of rear registration plates on motor vehicles and their trailers
 Type: Directive
 Subject Matter: land transport;  technology and technical regulations;  economic geography;  European Union law;  organisation of transport;  transport policy
 Date Published: 1970-04-06

 Avis juridique important|31970L0222Council Directive 70/222/EEC of 20 March 1970 on the approximation of the laws of the Member States relating to the space for mounting and the fixing of rear registration plates on motor vehicles and their trailers Official Journal L 076 , 06/04/1970 P. 0025 - 0026 Finnish special edition: Chapter 13 Volume 1 P. 0137 Danish special edition: Series I Chapter 1970(I) P. 0172 Swedish special edition: Chapter 13 Volume 1 P. 0137 English special edition: Series I Chapter 1970(I) P. 0194 - 0195 Greek special edition: Chapter 13 Volume 1 P. 0091 Spanish special edition: Chapter 13 Volume 1 P. 0219 Portuguese special edition Chapter 13 Volume 1 P. 0219 COUNCIL DIRECTIVE of 20 March 1970 on the approximation of the laws of the Member States relating to the space for mounting and the fixing of rear registration plates on motor vehicles and their trailers (70/222/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 100 thereof; Having regard to the proposal from the Commission; Whereas the technical requirements which motor vehicles must satisfy pursuant to national laws relate, inter alia, to the space for mounting and the fixing of rear registration plates; Whereas those requirements differ from one Member State to another ; whereas it is therefore necessary that all Member States adopt the same requirements either in addition to or in place of their existing rules, in order, in particular, to allow the EEC type approval procedure which was the subject of the Council Directive (1) of 6 February 1970 on the approximation of the laws of the Member States relating to the type approval of motor vehicles and their trailers to be applied in respect of each type of vehicle; HAS ADOPTED THIS DIRECTIVE: Article 1 For the purposes of this Directive "vehicle" means any motor vehicle intended for use on the road, with or without bodywork, having at least four wheels and a maximum design speed exceeding 25 kilometres per hour, and its trailers, with the exception of vehicles which run on rails, agricultural tractors and machinery and public works vehicles. Article 2 No Member State may refuse to grant EEC type approval or national type approval of a vehicle on grounds relating to the space for mounting or the fixing of rear registration plates if these satisfy the requirements set out in the Annex to this Directive. Article 3 The amendments necessary for adjusting the requirements of the Annex so as to take account of technical progress shall be adopted in accordance with the procedure laid down in Article 13 of the Council Directive of 6 February 1970 on the type approval of motor vehicles and their trailers. Article 4 1. Member States shall within eighteen months of notification of this Directive put into force provisions containing the requirements needed in order to comply therewith and shall inform the Commission forthwith. 2. Member States shall ensure that they communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive. Article 5 This Directive is addressed to the Member States. Done at Brussels, 20 March 1970. For the Council The President P. HARMEL (1)OJ No L 42, 23.2.1970, p. 1. ANNEX 1. SHAPE AND DIMENSIONS OF THE SPACE FOR MOUNTING REAR REGISTRATION PLATES The space for mounting shall comprise an even or virtually even rectangular surface with the following minimum dimensions: >PIC FILE= "T0002170"> 2. LOCATION OF THE SPACE FOR MOUNTING AND THE FIXING OF PLATES The space for mounting shall be such that after correct fixing, the plates shall have the following characteristics: 2.1. Position of the plate in relation to the longitudinal axis of the vehicle The centre point of the plate may not be situated to the right of the longitudinal plane of symmetry of the vehicle. The left-hand edge of the plate may not be situated to the left of the vertical plane which is parallel to the longitudinal plane of symmetry and touches the extreme outer edge of the vehicle. 2.2. Position of the plate in relation to the longitudinal plane of symmetry of the vehicle The plate shall be perpendicular, or practically perpendicular, to the longitudinal plane of symmetry of the vehicle. 2.3. Position of the plate in relation to the vertical plane The plate shall be vertical subject to a tolerance of 5 º. Where the shape of the vehicle so requires, however, it may be inclined to the vertical: 2.3.1. at not more than 30 º when the surface bearing the registration number faces upwards, provided that the height of the upper edge of the plate is not more than 1.20 metres from the ground; 2.3.2. at not more than 15 º when the surface bearing the registration number faces downwards, provided that the height of the upper edge of the plate is more than 1.20 metres from the ground. 2.4. Height of the plate from the ground The height of the lower edge of the plate from the ground shall not be less than 0.30 metres ; the height of the upper edge of the plate from the ground shall not be more than 1.20 metres. However, where it is impossible in practice to comply with this latter provision, the height may exceed 1.20 metres but it must then be as close to that limit as the constructional characteristics of the vehicle allow and must in no case exceed 2 metres. 2.5. Geometrical requirements regarding visibility The plate shall be visible in the whole space included within the following four planes, viz : the two vertical planes touching the two lateral edges of the plate and forming an angle measured outwards of 30 º with the longitudinal median of the vehicle ; the plane touching the upper edge of the plate and forming an angle measured upwards of 15 º with the horizontal ; the horizontal plane through the lower edge of the plate (however, if the height of the upper edge of the plate from the ground is greater than 1.20 metres, this latter plane shall form an angle measured downwards of 15 º with the horizontal). 2.6. Determination of the height of the plate from the ground The heights given in 2.3, 2.4 and 2.5 shall be measured with the vehicle unladen.